Citation Nr: 1503866	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-17 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from January 2002 to January 2006.  He received the Combat Infantryman Badge among other decorations.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision of the Department of Veterans' Affairs VA Regional Office (RO) in Lincoln, Nebraska which-in pertinent part, granted service connection for PTSD with an initial 30-percent rating, effective November 21, 2011.  The Veteran appealed the initial rating.

In a March 2013 rating decision a decision review officer (DRO) increased the initial rating from 30 to 50 percent, effective August 23, 2012.  In an April 2013 statement (VA Form 21 4138), the Veteran noted he was satisfied with the 50-percent rating but asserted it should have applied to the entire initial rating period.  See AB v Brown, 6 Vet. App. 35 38 39 (1993) (the veteran may indicate he is content with a certain rating, even if less than the maximum possible rating).  At the hearing, however, he reported increased symptoms and contended he was entitled to rating higher than 50 percent.

The Veteran testified at a Board hearing via video conference in December 2013, before the undersigned.  A transcript of the hearing testimony is associated with the claims file.

In a June 2014 decision, the Board granted a 50-percent rating effective the date of the date of service connection and remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development on the issue of entitlement to an initial rating higher than 50 percent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board remanded for a current examination, which the AMC arranged.  The examination report, however, reflects that the examiner noted the criteria of DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FIFTH EDITION (DSM-V) appear to have been applied.  It is unclear from the examination report whether the examiner found deficiencies in most of the areas that would warrant the next higher rating of 70 percent.  

VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in October 2013.  Hence, DSM-IV is still the governing directive for his case.  Thus, regrettably, the case must be remanded for corrective action.

The examiner also noted that the Veteran reported that he was receiving weekly treatment from a therapist outside of VA.  Records of this treatment are not in the claims folder.  VA has a duty to seek these records.  38 C.F.R. § 3.159(c)(1),(e) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain records of his treatment from Dr. Amy Turner.  Inform the Veteran that he may submit the records himself, and that he is ultimately responsible for insuring that the records are obtained.

2.  After obtaining the available records from Dr. Turner, send the claims file to the examiner who conducted the September 2014 examination.  Inform the examiner that the criteria of DSM-IV should be used for the September 2014 examination, and ask the examiner whether, and how, the DSM-IV criteria would have altered the reported findings.

The examiner should also provide an opinion as to whether PTSD causes the Veteran to have deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood due to symptoms equivalent to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting).

If the examiner is unavailable or advises that the above request cannot be complied with, the AOJ should arrange another examination for which DSM-IV must be used. 

If the newly received evidence indicates a change in the disability, the AOJ should arrange another examination under DSM-IV by an equally qualified examiner.  The claims file must be provided for review as part of the examination.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC).
 
The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

